Citation Nr: 1619748	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  The Veteran served in Vietnam.  He was an assistant squad leader in an infantry battalion.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in May 2014.

The Board notes that, during the pendency of this appeal, the Veteran submitted a claim for TDIU. That claim was denied by a rating decision issued in December 2007. At that time, the claim for service connection for PTSD, which gave rise to the claim for an increased initial rating for PTSD addressed in this appeal, was still pending.  The Veteran had disagreed with initial evaluations assigned for other service-connected disabilities; those claims for increased initial ratings have since been resolved.  A claim for TDIU is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation.  In this case, although the Veteran did not expressly disagree with the denial of TDIU, he continued to seek higher initial evaluations, so the claim for TDIU remained pending.  

The AOJ did not readjudicate the Veteran's TDIU claim after the then-pending service connection claims and increased ratings claims were adjudicated.  At the time of the TDIU denial in December 2007, the Veteran had been granted service connection for 11 disabilities with a combined 90 percent evaluation.  The Veteran has since been granted service connection for PTSD, which, as discussed below, is 50 percent disabling.  A combined schedular rating of 100 percent is in effect.

In accordance with Rice v. Shinseki, a request for a total disability evaluation on the basis of individual unemployablity (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation.  Thus, even though the Veteran did not expressly disagree with the 2007 denial of TDIU, the denial of TDIU did not become final while the claim for service connection for PTSD or the claim for a higher initial evaluation for PTSD remained pending.  Ordinarily, the Board would Remand this claim to the RO for further adjudication.  However, as a favorable determination is warranted, the Veteran is not prejudiced by an award of TDIU at this time, without further development of the evidence. 

FINDINGS OF FACT

1.  The Veteran's PTSD has not resulted in illogical, obscure, or irrelevant speech, or other serious disruption of verbal communication, and the Veteran has remained able to function independently, including caring for his personal appearance and hygiene, and did not result in deficiencies in most areas during the pendency of this claim.

2.  The Veteran's PTSD, together with his 11 other service-connected disabilities, precludes substantial gainful employment consistent with the Veteran's education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his PTSD is more than 50 percent disabling, and that he is unable to work.

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

1.  Claim for rating in excess of 50 percent for PTSD
The Veteran's psychiatric disability is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  When the Veteran submitted the claim on appeal, VA's Rating Schedule employed nomenclature based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The DSM-IV provides for evaluation of the severity of psychiatric disability based in part on the Global Assessment of Functioning (GAF) scale.  See 38 C.F.R. § 4.125(2014).  After the Veteran's appeal was first certified to the Board, and after the Board Remanded the appeal, VA updated its regulations to incorporate to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), effective on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  DSM-IV remains effective in this case. 
Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that GAF scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score from 51 to 60 reflects moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

The Veteran's application for service connection for an acquired psychiatric disability, to include PTSD, was received in July 2005.  

VA outpatient clinical records from February 2007 through February 2010 reflect that the Veteran sought treatment for inability to sleep, nightmares, episodes of waking up sweating and disoriented, anger, and difficulty interacting with others.  The Veteran was taking Xanax for sleep prior to seeking VA treatment for PTSD, but that medication was ineffective.  During VA treatment, he reported hopelessness but no suicidal ideation.  Medications were prescribed, and the Veteran reported some improvement.  He attended group therapy monthly and individual therapy and medication management as scheduled.  

The Veteran underwent VA examination for PTSD in September 2008.  The Veteran reported having sought treatment for PTSD for several years.  The Veteran reported past suicidal and homicidal ideas and anger control problems.  The Veteran reported that medications he was taking were helpful.  Any reminder of Vietnam was upsetting to him.  He reported that certain loud sounds at work, prior to his retirement, would cause him to startle and be anxious for the next couple of hours.  He stated that he did not enjoy having friendships or relationships with others.  The examiner assigned a diagnosis of PTSD and indicated that the appropriate GAF for disability due to PTSD was 60 to 65.

By a rating decision prepared in July 2009, service connection for PTSD was granted, as of the date of receipt of the claim, and a 10 percent initial evaluation was assigned.  The Veteran disagreed with that evaluation.

VA clinical records dated from March 2010 through May 2014 (490 electronic pages) reflect that the Veteran attended monthly group psychotherapy almost every month during that entire period.  He was compliant with his medications, citalopram, mirtazapine, and trazodone, and reported for medication reviews as scheduled.  

March 2010 through May 2014 records reflect that the Veteran's symptoms included avoidance, tension when within crowds, inability to share news of his wife's death with his group, continued sleep disturbances, isolation, anxiety/panic, depression, anger, hopelessness.  He reported that his medications helped relieve some of his symptoms, but he complained of feeling tired and drowsy.

At the May 2014 evaluation, it was noted that the Veteran was not using his hearing aids and had also left his glasses home.  His mood and judgment were described as fair and his cognitive functions and impulse control were "okay."

The report of VA examination conducted in July 2014 disclosed that the examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning, normal routine behavior, self-care and conversation. The examiner noted that, for this Veteran, who worked for the railroad from The Veteran described himself as grouchy and irritable, and reported he kept his distance from others, generally, and considered himself a loner who was suspicious and had trouble trusting people. 

The examiner noted that with publication of the DSM-5, the use of the GAF scale had been discontinued from routine clinical practice.  The examiner reported that, because the request for VA examination directed the examiner to assign a GAF score, a GAF score of 63 was assigned.

The VA examiner who conducted the 2014 VA examination concluded that the Veteran's PTSD symptoms resulted in "occasional" occupational impairment at this time, since the Veteran had retired in 1995.  "Occasional" impairment generally warrants a 30 percent disability evaluation.  The Board does not object to the current 50 percent rating, but finds that the preponderance of the evidence is against a finding that a higher, 70 percent or 100 percent rating, is warranted.  

Specifically, the evidence demonstrates that the Veteran has remained independent in his self-care and daily personal activities throughout the appeal period.  The Veteran has lived alone since his wife died in 2010.  He performs household chores, manages his own finances, and reports for medical appointments without assistance.  The objective evidence reflects that the Veteran has regularly attended group therapy almost every month for more than 6 years.  The evidence establishes that his personal hygiene and grooming are within normal and his attire is appropriate.  The evidence that the Veteran is able to perform routine activities is consistent with a 50 percent evaluation, but is not indicative of a 70 percent disability.  

The evidence establishes that the Veteran's speech and ability to communicate verbally have been consistently described as logical, goal-oriented, and relevant.  The written statements from the Veteran show no evidence of disturbance in written communications.  As noted, ability to communicate logically verbally and in writing is consistent with a 50 percent evaluation, but is not consistent with the severity of symptoms necessary to support a 70 percent evaluation.  

Although the evidence establishes that the Veteran is a "loner" who avoids interacting with others or forming relationships, he has been able to attend group therapy at least once monthly for several years, and is able to interact with health care providers with enough effectiveness to obtain active management of his medical needs.  He is able to go out in public as necessary to obtain food, clothing, medications, and medical care.  This competence is inconsistent with PTSD warranting a 70 percent evaluation.  

The Veteran has reported irritability, and occasional physical encounters, but no periods of violence are shown during the pendency of this claim.  The Veteran has reported past suicidal or homicidal thoughts, but none are shown since medications were prescribed for the Veteran's PTSD prior to this appeal.  The Veteran denies delusions or hallucinations; rather, the evidence establishes that the Veteran has not manifested auditory or visual hallucinations during the appeal period.  He does not have gross impairment in thought processes.  No provider has indicated that the Veteran is a danger to himself or others.  

As noted above, GAF scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Veteran's assigned GAF scores have been above 60 at each VA examination.  The Board does not disagree with the RO's determination that the Veteran's GAF scores of 60 and above are consistent with moderate disability due to PTSD, so as to warrant a 50 percent evaluation, with resolution of doubt in the Veteran's favor.  However, the Veteran's GAF scores of 60 and above are not consistent with the type of symptoms which are so serious as to warrant a 70 percent evaluation.

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 50 percent rating, let alone a 70 percent or 100 percent rating for PTSD.  The 50 percent rating assigned for the Veteran's PTSD acknowledges that the Veteran has significant problems as a result of PTSD.  A 50 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 50 percent reduction in the Veteran's ability to function under the conditions of daily life.  If the Veteran had mild symptoms, or symptoms of lesser impact or duration, there would not be a basis to assign a 50 percent evaluation for PTSD.  

The critical question in this case, however, is whether the problems the Veteran has manifested meet the criteria for an evaluation in excess of 50 percent during the pendency of this appeal.  The evidence does not establish that symptoms of the severity of hallucinations, visual/spatial perceptual defects, spatial disorientation, unprovoked episodes of violence, tangential or illogical speech, or severe impairment of judgment, other have been present with such severity or duration of impairment as to meet or approximate the criteria for a 70 percent rating during a majority of the appeal period, or at a specific period during which a staged evaluation may be granted.   

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD.  There is no reasonable doubt which may be resolved in the Veteran's favor.  

TDIU

The evidence reflects that the Veteran worked in maintenance for the railroad for more than 20 years, until he retired in 1995.  The Veteran reports that he retired after injuring his back on the job.  The Board notes, however, that the Veteran does not routinely used medication for back pain and has seldom reported back pain during the pendency of this appeal. 

In addition to the 50 percent evaluation assigned for PTSD, discussed above, the Veteran has been granted service connection for bilateral hearing loss, evaluated as 80 percent disabling from April 2007, diabetic nephropathy and hypertension, evaluated as 30 percent disabling, diabetes mellitus, type II, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and peripheral neuropathy of each upper and lower extremity, each evaluated as 10 percent disabling (four 10 percent evaluations).  A combined 90 percent disability rating has been in effect for the Veteran's service-connected disabilities, since July 2005.  Currently, a schedular 100 percent evaluation is in effect, in addition to special monthly compensation for loss of use of a creative organ. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience is limited entirely to work requiring heavy manual labor, railroad maintenance work.  The medical evidence does not establish that the Veteran's diabetes mellitus precludes manual labor, but the Veteran's diabetes together with peripheral neuropathy of each extremity could pose a safety hazard in dealing with large, dangerous railroad machinery, and those disabilities may be considered together as one disability which is 60 percent disabling, from 2005.  

The evidence suggests that the Veteran's profound hearing loss could become a safety hazard if he worked around large, dangerous machinery.  The combined effect of the Veteran's service-connected diabetes mellitus and disability secondary to diabetes essentially precludes hazardous manual labor of the type the Veteran previously performed.  

The evidence about the Veteran's PTSD also establishes that the Veteran's service-connected disabilities would preclude some types of employment which would require working with the public; the Veteran's 80 percent hearing loss would also narrow the available type of employment which would be based in verbal communication.  There is no record that the Veteran's education or experience provides skills necessary to perform sedentary employment that would not require interaction with the public with oral communications.   

The clinical evidence reflects that it would be difficult for the Veteran to safely perform heavy manual labor of the type he used to perform, and even sedentary employment of the type the Veteran might be able to perform, given his expertise, would involve safety concerns.  On the other hand, the Veteran has no education or experience to allow the Veteran to obtain a sedentary job that would not require speaking with individuals or other face-to-fact contact.  

The Veteran's service connection hearing loss has been evaluated as 60 percent disabling since July 2005, when the Veteran submitted the claims for service connection underlying this appeal.  The Veteran's service-connected disabilities, considered together, have been 70 percent disabling since July 8, 2005 and 90 percent disabling since July 26, 2005.  Thus, the Veteran meets the criteria for TDIU at all times during the pendency of the claim.  

The preponderance of the evidence establishes that the Veteran's service-connected disabilities preclude employment, regardless of the fact that the Veteran retired or whether he sustained non-service-connected injury near the time of his retirement.  The claim for TDIU may be granted.  

Extraschedular evaluation

The Board has considered whether referral for consideration of an extraschedular rating for PTSD is required.  38 C.F.R. § 3.321(b).  As noted above, such referral is required if the criteria for the ratings in effect for the service-connected PTSD disability fail to contemplate or encompass all social and occupational impairment resulting from the service-connected disabilities.  Thun v. Peake, supra.

The Veteran has not identified any unusual features of his PTSD that are not encompassed in the rating criteria.  The Veteran does not contend that service-connected PTSD has resulted in hospitalization or presents an unusual disability picture or symptoms not encompassed in the rating criteria.  

As discussed above, the criteria for rating PTSD disability encompasses each PTSD symptoms noted in the medical or lay evidence.  The Board finds that the rating criteria are adequate to evaluate the Veteran's PTSD at this time.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

As noted, a 100 percent schedular disability evaluation has been assigned, effective prior to the date the Veteran submitted the claim underlying this appeal, and with this decision, TDIU is granted.  

The Board acknowledges that the Veteran has numerous service-connected disabilities.  However, the employment deficits, and other exceptional circumstances resulting from those disabilities are encompassed in the 11 awarded disability ratings, grant of one SMC award, total (100 percent) schedular rating, and the TDIU granted in this decision.  The Board finds no exceptional circumstances which would warrant referral for consideration of an extraschedular rating on any additional basis.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This claim for an increased initial evaluation arises following an original grant of service connection.  Where a claim for service connection has been granted and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the initial disability rating does not trigger a VA duty to provide additional notice.  Neither the Veteran nor his representative has alleged prejudice with respect to notice as to any claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

As the claim for TDIU is granted, no further discussion of the duties to notify and assist is required with respect to that award.  

Service treatment records are associated with the electronic record.  The Veteran has submitted or identified private post service treatment records, including both inpatient and outpatient treatment records.  VA outpatient treatment records are associated with the electronic claims record.  

Neither the Veteran nor his representative has identified additional records which should be obtained.  The Veteran was afforded VA examinations in 2008 and 2015.  

There has been substantial compliance with the actions directed in the 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

ORDER

The appeal for an initial evaluation in excess of 50 percent for service-connected PTSD is denied.

The claim for TDIU is granted.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


